TORBERT, Chief Justice.
Writ denied. As this Court has stated before, writs of certiorari are frequently denied without any consideration of the merits, and a denial of certiorari should never be interpreted as an expression by the reviewing court on the merits of the controversy. Ex parte McDaniel, 418 So.2d 934 (Ala.1982). Our denial of the writ should not be understood as an approval of the Court of Civil Appeals’ use of mandamus in this case.
WRIT DENIED.
MADDOX, ALMON, BEATTY and HOUSTON, JJ., concur.